DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2022.
Applicant's election with traverse of Group I, claims 1-16, is acknowledged.  The traversal is on the grounds that both inventions can be examined without undue burden.  This is not found persuasive because:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” (MPEP § 2113(I)) The product can be made without specific, stepwise, process limitations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the joined layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “permanent adhesive” in claim 7 is a relative term which renders the claim indefinite. The term “permanent adhesive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 6, 7, 8, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kaas et al. (US 2007/0292567)
With respect to claims 1, 3, and 15, Kaas et al. teach a method of forming a blister resistant laminate, the method comprising: 
adhering a layer of biaxially oriented nylon (714) to a foil barrier material (706); 
applying a first, food-grade adhesive (712) to the barrier material; 
applying a sealant material (702) to the first adhesive; and 
applying a polymeric layer (704A) to the biaxially oriented nylon layer via a second adhesive (710A) to form a laminate, wherein the laminate is blister resistant (abstract; paragraphs 0002 and 0182; Figure 7A).
With respect to claim 4, Kaas et al. teach coating the biaxially oriented nylon layer with the barrier material (paragraph 0129).
With respect to claim 5, Kaas et al. teach reverse printing an ink layer onto the polymeric layer (paragraphs 0006-0007).
With respect to claim 6, Kaas et al. teach that the polymeric layer is a puncture-resistant polyethylene terephthalate.
With respect to claim 8, Kaas et al. teach the barrier material comprises a moisture barrier (paragraph 0187).
With respect to claim 13, it would be inherent that there would be no visual interlaminar blistering defects to function a blister-resistant laminate.
With respect to claim 14, Kaas et al. teach that the laminate is blister resistant following retort processing (abstract).
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Hazelton et al. (US 5273797)
Hazelton et al. teach sealing a blister resistant laminate onto a rigid container (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaas et al. as applied to claim 1 above, and further in view of Mack (US 2013/0048636)
The teachings of claim 1 are as described above.
Kaas et al. teach that “The actual period of time a package needs to be exposed to such heat treatment process to reach "commercially sterile" condition depends on a number of factors such as the processing temperature, the layout and functioning of the processing equipment, package size and configuration, nature of the product contained in the package, and the like (paragraph 0021). Therefore it would have been implicit to store a laminate for a certain period of time. It would have been obvious to store the laminate at up to 100o F and up to 90% relative humidity (paragraphs 0028 and 0030-0032) to withstand a difficult environment for food storage.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaas et al. as applied to claim 1 above, and further in view of McKinley et al. (US 3,444,732)
The teachings of claim 1 are as described above.
Although Kaas et al. teach heat sealing in various environments, it would have been the result of routine experimentation by a person having ordinary skill in the art because McKinley et al. teach that time, temperature, and pressure are known parameters affecting adhesive strength in heat fusion bonding operations (column 1, line 61 - column 2, line 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745